DETAILED ACTION
This action is in reply to the submission filed on 11/04/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 2 and amendments to claims 1 and 3-7 are acknowledged.
Claims 1 and 3-7 are currently pending and have been examined under the effective filing date of 3/18/2019.
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not fully persuasive. Examiner thanks Applicant for clarification regarding the priority documents on file. Regarding the claim amendments, rolling up claim 2 into claim 1 to include the portions of the invention as disclosed by Brown has been evaluated under 35 U.S.C 101 and 103, and appropriate rejections are posited below. 
Regarding pages 10-13 of Applicant’s remarks, Examiner does not see support in the claim language from pp. 1-2 of the Specification, particularly the “advanced information processing.”  Additionally, the physical components of the claims are not sufficient to rise to the level of a practical application, or 
Regarding pages 15-18, Examiner contends that MacIntosh as modified by Brown teaches the amended claims in MacIntosh ¶0021, “identify items, verify item selection, and/or validate the generated virtual cart.” Additionally, Examiner clarifies the registering merchandise as purchase merchandise is taught by a wealth of art, and a step so closely tied to checkout systems would be obvious to combine under many circumstances, and for these claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and 5-7, and dependent claims 2 and 4, recite a method and/or system for acquiring first image data, perform a first determination for checkout based on the first image data, perform a process of registering merchandise determined and accounting for purchase merchandise in the first checkout lane in accordance with a determination result of the first determination, acquire second image data, perform a second determination for checkout based on the second image data, perform a process of registering merchandise determined and accounting for purchase merchandise in accordance with a determination result of the second determination, perform a third determination for checkout based on the first image data, perform a process related to the checkout in accordance with the determination result of the third determination, determine merchandise based on the image data, perform a process of registering merchandise determined as purchase merchandise and account for purchase merchandise related to each of the first and second checkout lanes, the third determination including identification of merchandise based on the image data, and perform a process of registering the merchandise notified as purchase merchandise. These limitations are directed to the abstract idea of organizing  without significantly more. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of first and second lane systems associated with first and second checkout lanes, a first and second imaging device configured to acquire first and second information, at least one first and second processor, imaging device processor, notifications in claims 1, 6 and 7; an information processing device in claim 4, a transmitter in claim 5 individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons above. Additionally, claims 1 and 7 are rejected because they are simply appending well‐understood, routine, conventional activities previously cause transmission of first information acquired by first imaging device to second lane system, cause notification to the first lane system of a determination result of the third determination 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over MacIntosh et al. (Pub. No. US 2017/0249491 A1) in view of Brown (WO 2015/183412 A1.)
Regarding Claims 1 and 5-7, MacIntosh discloses a checkout system comprising: 
first and second lane systems associated with first and second checkout lanes, wherein (MacIntosh ¶0320; point of sale stations, associated with checkout conveyors)
the first lane system includes 
a first imaging device configured to acquire first image data, (MacIntosh ¶0035; FIG. 5 illustrates a supermarket checkout conveyor that is imaged by a plenoptic camera system, allowing extraction of multiple frames of imagery at different focal planes.)
at least one first processor configured to  (MacIntosh ¶0366; Imagery captured by the sensor is processed (within the shelf-mounted unit, or at a remote computer processor))
perform a first determination for checkout based on the first image data acquired by the first imaging device, (MacIntosh ¶0036; FIG. 6 shows a schematic illustration of a checkout system that considers multiple different types of input information, in conjunction with stored analysis rules and reference data, to determine product identification.)
perform a process of registering merchandise determined by the at least one first processor as purchase merchandise and accounting for purchase merchandise in the first checkout lane in accordance with a determination result of the first determination, (MacIntosh ¶0306; As objects on the conveyor are recognized, the projector can present related information, such as item name and price, other suggested purchases, related recipes, digital coupons, etc.) Examiner interprets this limitation to include processes related to the checkout as including presenting item information.) (MacIntosh ¶0021; identify items, verify item selection, and/or validate the generated virtual cart.)
the second lane system includes 
a second imaging device configured to acquire second image data, (MacIntosh ¶0035; FIG. 5 illustrates a supermarket checkout conveyor that is imaged by a plenoptic camera system, allowing extraction of multiple frames of imagery at different focal planes.)
at least one second processor configured to (MacIntosh ¶0366; Imagery captured by the sensor is processed (within the shelf-mounted unit, or at a remote computer processor))
(MacIntosh ¶0036; FIG. 6 shows a schematic illustration of a checkout system that considers multiple different types of input information, in conjunction with stored analysis rules and reference data, to determine product identification.)
 perform a process of registering merchandise determined by the at least one first processor as purchase merchandise and accounting for purchase merchandise in the second checkout lane in accordance with a determination result of the second determination, (MacIntosh ¶0306; As objects on the conveyor are recognized, the projector can present related information, such as item name and price, other suggested purchases, related recipes, digital coupons, etc.) Examiner interprets this limitation to include processes related to the checkout as including presenting item information. (MacIntosh ¶0021; identify items, verify item selection, and/or validate the generated virtual cart.)
wherein the at least one first processor is configured to perform a process related to the checkout in the first checkout lane in accordance with the determination result of the third determination. (MacIntosh ¶0306; As objects on the conveyor are recognized, the projector can present related information, such as item name and price, other suggested purchases, related recipes, digital coupons, etc.) Examiner interprets this limitation to include processes related to the checkout as including presenting item information.
each of the at least one first processor or the at least one second processor being configured to 
determine merchandise based on the image data acquired by each of the first and second imaging devices, (MacIntosh ¶0030; FIGS. 1A and 1B show a malleable item at two positions along a supermarket conveyor, being imaged by a camera.) (MacIntosh ¶0036; FIG. 6 shows a schematic illustration of a checkout system that considers multiple different types of input information, in conjunction with stored analysis rules and reference data, to determine product identification.)
and perform the process of registering merchandise determined by each of the at least one first and second processors as purchase merchandise and account for purchase merchandise related to each of the first and second checkout lanes, (MacIntosh ¶0218; data may be collected on a per-cashier basis (or per-customer, for self-serve checkouts),)
and the at least one second processor being configured to perform a process of registering the merchandise notified of by the second lane system  (MacIntosh ¶0218; data may be collected on a per-cashier basis (or per-customer, for self-serve checkouts),)
MacIntosh discloses the claimed invention except for a second lane system   It would have been obvious one having ordinary skill in the art at the time the invention was made to include a second lane, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ.

MacIntosh does not disclose, but Brown discloses:
cause transmission of the first image data acquired by the first imaging device (Brown ¶0070; camera 427 can be disposed along an edge of a face member of a device, e.g., the top edge, and oriented to allow a user to capture images of nearby objects in the environment such as a bar code or Q code) to the second lane system, (Brown ¶0108; The electronic device lacking such capabilities may request them from the other device, which may share wirelessly with the requesting device.)
perform a third determination for checkout based on the first image data transmitted by the first lane system, and (Brown ¶0107; Data may be passed between devices, permitting one device to relay information to another; control another; employ another's sensors, outputs, and/or inputs; and so on…Data may be wirelessly transmitted between the electronic devices 500, 530, thereby permitting the user 610 to receive, view, and interact with data from the second device 530 by means of the first electronic device 500. Thus, the user 610 may have access to part or all of the second device's functionality through the first electronic device 500 without actually needing to interact directly with the second device.) (Brown ¶0108; electronic devices 500, 530 may cooperate not only to share data but to share functionality as well. For example, one of the two devices may incorporate a sensor, application, or function that the other lacks.) (Brown ¶0109; an electronic device 500 may wirelessly communicate with a sales terminal nearby, thus permitting a user to quickly and efficiently conduct a transaction such as selling, buying, or returning a good) (Brown ¶0108; Thus, multiple devices may operate together to provide expanded functions, software, access and the like between the two and ultimately to a user.)
cause a notification to the first lane system of a determination result of the third determination, (Brown ¶0108; electronic devices 500, 530 may cooperate … to share data) (Brown ¶0110; band may be connected to two electronic devices and may serve as a wired communication path between the two. As another example, the devices may communicate wirelessly, thereby permitting one device to relay information from a second to a user)
the third determination including identification of merchandise based on the image data transmitted by the first lane system, (Brown ¶0108; electronic devices 500, 530 may cooperate not only to share data but to share functionality as well. For example, one of the two devices may incorporate a sensor, application, or function that the other lacks.)
the notification being configured to notify the first lane system of the merchandise determined by the third determination, (Brown ¶0108; electronic devices 500, 530 may cooperate not only to share data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in MacIntosh with the known technique of sending data and performing remote functions in Brown because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the sharing of technical resources in a multi-device system.

Regarding Claim 3, MacIntosh as modified by Brown discloses the system according to claim 1, wherein 
the at least one first processor is configured to determine merchandise from an optically readable code pattern shown in the image acquired by the first imaging device, and (MacIntosh ¶0043; FIG. 12 shows tiled placement of a watermark pattern across a face of a cereal box.)
in each of the second and third determinations, the at least one second processor is configured to determine the merchandise from an appearance of the merchandise shown in the image data transmitted by the first lane system and the image acquired by the second imaging device. (MacIntosh ¶0052; FIG. 21 shows perspective distortion of the cereal box artwork of FIG. 12.)

Regarding Claim 4, MacIntosh as modified by Brown discloses the system according to claim 1, wherein 
the first lane system includes a first scanner device and a first information processing device, (MacIntosh ¶0030; FIGS. 1A and 1B show a malleable item at two positions along a supermarket conveyor, being imaged by a camera.)
the first scanner device includes the first imaging device, and the at least one first processor, (MacIntosh ¶0030; FIGS. 1A and 1B show a malleable item at two positions along a supermarket conveyor, being imaged by a camera.) (MacIntosh ¶0130; A GPU can also be used to perform processing of information acquired by a plenoptic camera arrangement)
the second lane system includes a second scanner device and a second information processing device, (MacIntosh ¶0030; FIGS. 1A and 1B show a malleable item at two positions along a supermarket conveyor, being imaged by a camera.)
the second scanner device includes the second imaging device and the at least one second processor. (MacIntosh ¶0030; FIGS. 1A and 1B show a malleable item at two positions along a supermarket conveyor, being imaged by a camera.) (MacIntosh ¶0130; A GPU can also be used to perform processing of information acquired by a plenoptic camera arrangement)
MacIntosh discloses the claimed invention except for a second lane system   It would have been obvious one having ordinary skill in the art at the time the invention was made to include a second lane, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629